                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARTIN W. JONES,                          :
    Plaintiff,                            :
                                          :
        v.                                :      CIVIL ACTION NO. 19-CV-4678
                                          :
TONY MARSAGLIA, et al.,                   :
     Defendants.                          :

                                         ORDER

        AND NOW, this 29th day of October, 2019, upon consideration of Plaintiff

Martin W. Jones’s Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust

Fund Account Statement (ECF No. 2), and Complaint (ECF No. 3), it is ORDERED

that:

        1.    Leave to proceed in forma pauperis is GRANTED.

        2.    Martin W. Jones, #NN-4778, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case.

The Court directs the Superintendent of SCI Rockview or other appropriate official to

assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to

Jones’s inmate account; or (b) the average monthly balance in Jones’s inmate account

for the six-month period immediately preceding the filing of this case. The

Superintendent or other appropriate official shall calculate, collect, and forward the

initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Jones’s

inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding
month’s income credited to Jones’s inmate account until the fees are paid. Each

payment shall refer to the docket number for this case.

      3.      The Clerk of Court shall SEND a copy of this Order to the Superintendent

of SCI Rockview.

      4.      The Complaint is DEEMED filed.

      5.      For the reasons discussed in the Court’s Memorandum, the following

claims are DISMISSED WITH PREJUDICE for failure to state a claim pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii): (1) claims based on the interception and review of Jones’s

phone calls in April of 2018; and (2) claims based on any failure to read Miranda

warnings to Jones before questioning him.

      6.      Jones’s claims based on his April 11, 2018 arrest are DISMISSED

WITHOUT PREJUDICE, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), as barred by Heck

v. Humphrey, 512 U.S. 477 (1994). The dismissal is without prejudice to Jones filing a

new case raising these claims only in the event his underlying convictions are reversed,

vacated, or otherwise invalidated.

      7.      Jones’s claims against all Defendants in their official capacities are

DISMISSED WITHOUT PREJUDICE for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) for the reasons discussed in the Court’s Memorandum.

      8.      Jones is given thirty (30) days to file an amended complaint in the event

he can allege additional facts to state a plausible claim against the Defendants in their

official capacities, i.e. for municipal liability. Any amended complaint shall identify all

defendants in the caption of the amended complaint in addition to identifying them in

the body of the amended complaint, shall state the basis for Jones’s claims against

each defendant, and shall bear the title “Amended Complaint” and the case number
                                             2
19-4678. If Jones files an amended complaint, his amended complaint must be a

complete document that includes all of the bases for Jones’s claims, including claims

that the Court has not yet dismissed if he seeks to proceed on those claims. Claims

that are not included in the amended complaint will not be considered part of this case.

When drafting his amended complaint, Jones should be mindful of the Court’s reasons

for dismissing his claims as explained in the Court’s Memorandum. Upon the filing of

an amended complaint, the Clerk shall not make service until so ORDERED by the

Court.

      9.     If Jones does not file an amended complaint, the Court will direct service

of his remaining claims, i.e., his Fourth Amendment claims against the Defendants in

their individual capacities based on the entry into and search of his residence on April

11, 2018 and the search of his cell phone on January 2, 2018. Jones may also notify

the Court that he seeks to proceed on these claims rather than file an amended

complaint. If he files such a notice, Jones is reminded to include the case number for

this case, 19-4678.

                                        BY THE COURT:


                                        /s/ Gerald J. Pappert
                                        GERALD J. PAPPERT, J.




                                           3
